Exhibit McCLATCHY ANNOUNCES PRELIMINARY RESULTS AND AMENDMENT TO TENDER OFFER FOR DEBT SECURITIES SACRAMENTO, Calif., May 7, 2008—The McClatchy Company (NYSE-MNI) today announced that the preliminary results for its previously announced tender offer for up to $250,000,000 aggregate principal amount of its debt securities specified in the Offer to Purchase dated April 23, 2008 (the “Offer to Purchase”) and amendments to the terms of such tender offer.The amendments to the tender offer increase the Aggregate Maximum Tender Amount (as defined in the Offer to Purchase) of the debt securities subject to the tender offer from $250,000,000 to $300,000,000 and the Maximum Tender Amount (as defined in the Offer to Purchase) applicable to the 7.125% Notes due June 1, 2011(CUSIP 499040AM5)subject to the tender offer from $100,000,000 to $130,000,000.All other terms and conditions of the tender offer remain unchanged.The full terms and conditions of the tender offer are set forth in the Offer to Purchase and related Letter of Transmittal, as amended by this press release. The company also announced that, according to information provided by Global Bondholder Services Corporation, the depositary and information agent for the tender offer, an aggregate principal amount of the debt securities listed below were validly tendered and not validly withdrawn on or before 5:00 p.m., New York City time, on May 6, 2008.Withdrawal rights for debt securities tendered in the tender offer terminated at 5:00 p.m., New York City time, on May 6, 2008. The amount of each series of debt securities purchased in the tender offer will be determined in accordance with the priorities and maximum tender amounts identified in the column "Acceptance Priority Level and Maximum Tender Amount" in the table below. The tender offer is scheduled to expire at 5:00 p. m., New York City time, on May 21, 2008, unless extended by the company. NOTES SUBJECT TO THE TENDER OFFER The following table provides the estimated aggregate principal amount validly tendered and not validly withdrawn for each series of debt securities subject to the tender offer as of 5:00 p.m., New York City time, on May 6, 2008. 1 CUSIP Number Title of Security AcceptancePriority Level and Maximum Tender Amount Amount Tendered As of May 6, 2008 499040AD5 9.875% Debentures due April 15, 2009 1 Maximum of $150 million $153.246 million 499040AM5 7.125% Notes due June 1, 2011 2 Maximum of $130 million $178.043 million 499040AN3 4.625% Notes due November 1, 2014 3 Maximum of $50 million $20.467 million This press release is neither an offer to purchase, nor a solicitation for acceptance of the tender offer. McClatchy is making the tender offer only by, and pursuant to the terms of, the Offer to Purchase and the related Letter of Transmittal, as amended by this press release. The complete terms and conditions of the tender offer are set forth in the Offer to Purchase and Letter of Transmittal, as amended by this press release. Holders are urged to read the tender offer documents carefully. Copies of the Offer to Purchase and Letter of Transmittal may be obtained from the Information Agent for the Offer, Global Bondholder Services Corporation, at 866-470-3900 (US toll-free) and 212-430-3774 (collect). J.P.
